OPINION — AG — THE CHILDREN IN QUESTION HAVE MOVED FROM THE KENTON SCHOOL DISTRICT TO THE BOISE CITY SCHOOL DISTRICT ONLY TEMPORARILY, AND FOR THE SOLE PURPOSE OF ATTENDING SCHOOL IN THE LATTER DISTRICT, AND STILL MAINTAIN THEIR PERMANENT RESIDENCE IN THE FORMER DISTRICT, THE AG IF OF THE OPINION THAT SAID CHILDREN SHOULD BE ENUMERATED IN THE KENTON SCHOOL DISTRICT AND NOT IN THE BOISE CITY SCHOOL DISTRICT. (RESIDING SCHOOL DISTRICT) CITE: 70 O.S. 1014 [70-1014] 70 O.S. 10-4 [70-10-4], OPINION NO. AUGUST 5, 1953 — REEDER (LEGAL RESIDENCE) (J. H. JOHNSON)